Citation Nr: 1028051	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	P. J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military duty from May 1943 to October 
1945.  He is shown to have served in the European Theater during 
World War II and participated in Campaigns in the Ardennes, 
Central Europe, Normandy, Northern France, and Rhineland.  

This matter initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a May 2006 
rating decision issued by the VA Regional Office (RO) in St. 
Petersburg, Florida.  In August 2008, the Board denied all issues 
on appeal.  The Veteran appealed and, in October 2008, the Clerk 
of the US Court of Appeals for Veterans Claims (Court) approved a 
joint motion of private Counsel and VA General Counsel which 
vacated and remanded the Board's earlier decision.  

In October 2009, the Board remanded the claim for further 
development.  The case has been returned to the Board and is 
ready for further review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The joint motion found the Board at fault in failing to refer the 
appeal for a VA examination with record review and the 
solicitation of a clinical opinion as to whether the Veteran's 
claimed disabilities are reasonably attributable to incidents of 
military service.  

The Court has held that compliance with a remand is not 
discretionary, and that if the agency of original jurisdiction 
fails to comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

In October 2009, the Board remanded the Veteran's claim to have 
him examined by VA and to obtain an opinion as to whether it is 
at least as likely as not that his cervical spine disorder, 
lumbar spine disorder and left knee disorder are related to his 
military service.  It was pointed out that the Veteran filed his 
initial claim for the disabilities at issue in 2005 and that 
there are no service treatment records available, nor any records 
reflecting continuity of symptomatology of injuries of the neck, 
low back, or left knee until 1978.  The claims file was to be 
referred to an appropriate VA medical doctor.  The Board 
specifically mandated that the examiner was not to be a 
physician's assistant or nurse practitioner, but a medical 
doctor, MD.  A review of the file shows that the Veteran was not 
examined by an MD as mandated by the Board, but rather he was 
examined in February 2010 by an MSN A.P.R.N.-BC (a VA nurse 
practitioner).  A remand is thus required for corrective action.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

Additionally, the Board notes that the February 2010 examination 
findings are insufficient to make a determination in this claim.  
The examiner indicated that she had reviewed the Veteran's 
service treatment records; however as pointed out by the Board, 
the service treatment records for this Veteran are not available.  
Finally the examiner offered the opinion that the disorders were 
not related to service because there is no showing of an injury 
in the file.  This opinion is clearly inadequate since the fact 
that the record does not contain documentation of an injury is 
conceded as the service treatment records are unavailable.  Such 
a finding therefore cannot be sufficient rationale to support an 
opinion that the current disorders are not related to service.   

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

 (Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to be conducted by a medical 
doctor.  The claims file and a complete 
copy of this remand must be made available 
to the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The physician should note 
that the Veteran is shown to have served in 
combat with the enemy during World War II.  
Following service separation he is known to 
have worked as an upholsterer.  The doctor 
must solicit a complete history from the 
Veteran describing and detailing his 
claimed inservice injuries.  The VA doctor 
is requested to take a personal history of 
the Veteran, including as much detail as 
possible about all post service employment, 
activities, injuries and medical treatment.  
After completing a thorough physical 
examination and review of the claims 
folder, including the September 2009 
evaluation by a private examiner submitted 
by the Veteran, the VA doctor is required 
to provide an opinion as to whether it is 
more, less, or equally likely that any 
disability of the neck, low back, and left 
knee is attributable to incidents of 
military service in combat in the European 
Theater during World War II.  The Board 
notes that the record does not contain 
documentation of any claimed injuries; 
however, a statement that such opinion 
would require speculation or that the 
opinion is based on the absence of an 
inservice injury will not be satisfactory.  
The doctor is required to choose among the 
three possible choices and provide a 
clinical opinion, which includes the 
reasons and bases supporting any opinion 
provided.   

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim should be readjudicated.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



